June 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       EX PARTE RICHARD PINNOCK

                              NO. 14-12-00787-CV

                     ________________________________

       This cause, an appeal from the judgment in favor of Richard Pinnock signed,
February 10, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, the Texas Department of Public Safety, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.